Citation Nr: 1125911	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond the delimiting date of January 1, 2004.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to December 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

FINDINGS OF FACT

1.  The Veteran's application for an extension of the delimiting period was received more than one year from the date on which his original period of eligibility ended.

2.  The evidence of record does not reflect that the Veteran had a disability at any time during the period of eligibility which prevented him from pursuing an educational program.


CONCLUSION OF LAW

The criteria for extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond January 1, 2004, have not been met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 21.1033(a),(c); 21.7050; 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  In November 2007, the Veteran applied for an extension of his delimiting date, and prior to the adjudication of that claim, he was informed of the information necessary to substantiate his claim, including information regarding the disability he was claiming prevented him from beginning or continuing his educational training,.  He was also informed of the information he needed to provide to VA, to enable VA to obtain relevant evidence, and he was provided a copy of an Extension of Delimiting Date Questionnaire to complete and return.  All identified evidence has been obtained.  Additionally, all pertinent evidence was adjudicated in the first instance by the agency of original jurisdiction (AOJ).  The Board acknowledges that the Veteran submitted statements, medical records, and copies of a rating decision after the most recent AOJ adjudication.  Review of this evidence indicates that it all dates after January 2004, however, and is not pertinent to the issue of whether it was medically infeasible for the Veteran to complete his educational program prior to January 2004.  Therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Extension of Delimiting Period

The provisions of Chapter 30, Title 38 of the United States Code (Montgomery GI Bill), allow for educational assistance for members of the Armed Forces after their separation from military service.  Generally, veterans are provided a 10-year period of eligibility during which they are entitled to use Chapter 30 educational assistance benefits.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  The 10-year period begins on the date of the Veteran's last discharge from active duty of 90 days or more.  In the present case, the Veteran's last period of active duty ended on December 31, 1993.  Thus, the Veteran's delimiting date for use of Chapter 30 benefits was January 1, 2004, and it has expired.

The delimiting period of eligibility for Chapter 30 benefits may be extended if the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  VA will not consider a veteran who is disabled for a period of 30 days or less as having been prevented from initiating or completing a chosen program, unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance, because of the short disability.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

VA must receive a claim for an extended period of eligibility, by the later of the following dates: (1) one year from the date on which the Veteran's original period of eligibility ended; or (2) one year from the date on which the Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim or furnish notice of the time limit for filing of a claim will not extend the time periods allowed.  38 C.F.R. § 21.1033(a).

In this case, the application for an extension of the delimiting date must have been received by whichever is later: January 1, 2005, or one year from the date when the Veteran's disability no longer prevented him from resuming his education.  VA received the Veteran's application for an extension in November 2007, after the January 2004 deadline.  Therefore, the question becomes if the Veteran was prevented from undergoing an educational program and, if so, on what date the Veteran was no longer prevented from beginning or resuming a chosen educational program due to disability.

In his application for an extension of his delimiting date, the Veteran contended that he was unable to go to school between January 1994 and August 2007 because of disabilities incurred as a result of a June 1994 assault, symptoms associated with his carpal tunnel syndrome, and injuries sustained as a result of a December 2002 motor vehicle accident.  In support of his appeal, the Veteran has submitted evidence including treatment records and a statement from a private physician who reported that she treated the Veteran for post-traumatic stress disorder between 1995 and 1996.  The Veteran has indicated that he worked full-time from October 1996 to May 2003.  

After consideration of all the evidence, the Board finds the Veteran was not medically precluded from completing his education program at any time during the applicable period.  The Board acknowledges that the Veteran received medical treatment during the period in question.  The medical evidence does not include any findings of associated educational impairment, however, and based on the evidence that the Veteran was able to continue working full-time until at least May 2003, the Board finds the evidence does not suggest, let alone clearly establish, that it was medically unfeasible for the Veteran to participate in an educational program at any time prior to January 1, 2004.  Accordingly, the Veteran's claim for an extension in the delimiting date must be denied.  

ORDER

Entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


